Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 September 2021.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated DeKoning A (US Pat No. 6,073,218).
As per claim 1, a system (see FIG 1: 100), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see e.g., COL 8 LINES 15-25), comprising:
determining, by a first storage service instance (see FIG 1: 112.1) of a first real node (see FIG 1: 118.1) of a real cluster storage system (see FIG 1: 100), that a real disk corresponds to a mapped disk that is supported by a 
[The semaphore table is taken as a mapping service instance to the extent the semaphore table records mapping information.
The LUN (mapped disk) is supported by a second storage service as taught by DeKoning to the extent a second controller (see e.g., FIG 1: 118.2) is designated as a secondary controller.] 
receiving an indication of a disk access event operation at the first real node (see COL 17 LINES 50-60); and
routing the disk access event operation to the real disk without traversing the second real node (see FIG 7: 516 and COL 18 LINES 60-67), wherein the routing is supported by the first mapping service instance rather than the second mapping service instance (see COL 18 LINES 60-67).
[The request is routed to the disks without traversing the second real node when the controller determines it is the primary controller.] 
As per claim 3, the system of claim 1, 
wherein the real disk is comprised in the first real node (see FIG 1: 116.1 and COL 8 LINES 15-20).
[Caching the real disk is taken as comprising the real disk in the first real node as recited in the claims because the cache stores the contents thereof.] 

wherein the determining is based on mapping data of mapped nodes supported by the real cluster system, wherein the mapping data is accessed via the first mapping service instance, and wherein the mapped nodes comprise the mapped disk (See COL 14 LINES 15-25).
As per claim 4, the system of claim 1,
wherein the real disk is comprised in a third real node of the real cluster storage system  (see e.g., FIG 1: 108 and COL 8 LINES 50-62).
[Node as recited in the claims is taken as inclusive of storage structure as disclosed in DeKoning A.]  
As per claim 5, the system of claim 1,
 wherein the routing is in response to detecting a disk access event corresponding to the disk access event operation (see COL 17 LINES 50-60).
As per claim 6, the system of claim 1, 
wherein the routing is based on the determining, via the first mapping service instance, that the real disk corresponds to the mapped disk (See COL 17 LINES 25-35)
As per claim 7, the system of claim 1, 
wherein the routing avoids the disk access event operation traversing the second real node (see FIG 7: 516 and COL 18 LINES 60-67)
As per claim 12, a method, comprising:
determining, by a processor of a first real node (see FIG 1: 118.1) of a real cluster storage system (see FIG 1: 100) executing a first storage service 
wherein the real node comprises a first mapping service instance that is a different mapping service instance than a second mapping service instance comprised in the second real node (see COL 11 LINES 60-67), and wherein the first mapping service instance enables access to the mapping data local to the first real node instead of being via the second real node (see FIG 7: 516 and COL 18 LINES 60-67); and
initiating, by the processor, the disk access event operation at the real disk (see FIG 7: 516 and COL 18 LINES 60-67).
 As per claim 13, the method of claim 12,
 wherein initiating the disk access event operation comprises initiating the disk access event operation at the first real node (see e.g., FIG 9: 904) because the first real node comprises the real disk (see FIG 1: 116.1 and COL 8 LINES 15-20 ).
[Caching the real disk is taken as comprising the real disk in the first real node as recited in the claims because the cache stores the contents thereof.] 
As per claim 14, the method of claim 12, 
wherein the initiating the disk access event operation comprises initiating the disk access event operation at a third real node because the third real node 
[Node as recited in the claims is taken as inclusive of storage structure as disclosed in DeKoning A.]  
As per claim 15, the method of claim 12, 
wherein the initiating the disk access event operation comprises bypassing the second storage service instance of the second real node (see FIG 7: 516 and COL 18 LINES 60-67).
As per claim 17, a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
in response to detecting a disk access event at a first storage service instance of a first real node of a real cluster storage system (see FIG 7: 700), determining that a real disk corresponds to a mapped disk that is supported by a second storage service of a second real node of the real cluster storage system (see e.g., FIG7: 702 and COL 18 LINES 60-67), wherein the determining is based on mapping data of mapped nodes supported by the real cluster system (see COL 11 LINES 60-67),
 wherein the mapping data is accessed via a first mapping service instance that is a different mapping service instance than a second mapping service instance executing in the second real node (see e.g., FIG 4: 400 and COL 11 LINES 60-65), and wherein the first mapping service instance enables access 
indicating that the disk access event operation is to be performed via the real disk without engaging the second storage service instance of the second real node (see COL 18 LINES 60-67).
As per claim 18, the non-transitory machine-readable storage medium of claim 17,
wherein the real disk is comprised in the first real node  (see FIG 1: 116.1 and COL 8 LINES 15-20).
[Caching the real disk is taken as comprising the real disk in the first real node as recited in the claims because the cache stores the contents thereof.] 
As per claim 19, the non-transitory machine-readable storage medium of claim 17,
wherein the real disk is comprised in a third real node of the real cluster storage system (see e.g., FIG 1: 108 and COL 8 LINES 50-62).
[Node as recited in the claims is taken as inclusive of storage structure as disclosed in DeKoning A.]  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeKoning A (US Pat No. 6,073,218) in view of DeKoning B (6,108,684). 
As per claim 8, DeKoning A does not expressly disclose but DeKoning B discloses 
 wherein the operations further comprise determining a proportional disk operation value (see DeKoning B FIG 4: 400 and COL 1 LINES 40-45), and wherein the disk access event is performed according to the proportional disk operation value (see DeKoning B FIG 4: 402 and COL 9 LINES 30-45).
[DeKoning B discloses load is a function of disk I/O requests issued to controller.]
It would have been obvious before the effective filing date of the invention to modify DeKoning A to determine a load imposed by the disk operations and performing operations according to the load.
The suggestion/motivation for doing so would have been for the benefit of load balancing (See DeKoning B COL 2 LINES 1-5).
Therefore it would have been obvious before the effective filing date of the invention to modify DeKoning A to further determine disk access events based on a load imposed by the disk operations for the benefit of load balancing to arrive at the invention as specified in the claims. 
As per claim 9, the system of claim 8, 
wherein the disk operation value is based on an input- output value of historical disk access operations (see FIG 4: 400 and COL 1 LINES 40-45)
As per claim 10, the system of claim 9, 
wherein the input-output value of historical disk access operations reflects an average time to perform a disk access event (see FIG 4: 400 and COL 1 LINES 40-45)
[The claim does not specify if the input-output value is determined based on an average time to perform a disk access event, but instead only describes attributes of a disk access event, where the reference discloses such attributes by function of queueing disk access events.
The load is taken to reflect an average time to perform a disk access event to the extent the load is a function of of disk access events.]  
As per claim 11, the system of claim 10, 
wherein the average time to perform a disk access event is a floating window time average value to perform a disk access event (see FIG 4: 400 and COL 1 LINES 40-45)
[The claim does not specify if the input-output value is determined based on an average time to perform a disk access event, but instead only describes attributes of a disk access event, where the reference discloses such attributes by function of queueing disk access events.
The load is taken to reflect an average time to perform a disk access event to the extent the load is a function of of disk access events.]  
As per claim 16, DeKoning A discloses the method of claim 12,
DeKoning A does not expressly disclose but DeKoning B discloses 
wherein the initiating the disk access event operation comprises initiating the disk access event operation according to a proportional disk operation value 
[DeKoning B discloses load is a function of disk I/O requests issued to controller.]
It would have been obvious before the effective filing date of the invention to modify DeKoning A to determine a load imposed by the disk operations and performing operations according to the load.
The suggestion/motivation for doing so would have been for the benefit of load balancing (See DeKoning B COL 2 LINES 1-5).
Therefore it would have been obvious before the effective filing date of the invention to modify DeKoning A to further determine disk access events based on a load imposed by the disk operations for the benefit of load balancing to arrive at the invention as specified in the claims.
As per claim 20, DeKoning A discloses the non-transitory machine-readable storage medium of claim 18,
DeKoning A does not expressly disclose but DeKoning B discloses 
wherein the operations further comprise: determining a proportional disk operation value based on a time windowed average duration of historical disk input-output operations (see DeKoning B FIG 4: 400 and COL 1 LINES 40-45), and wherein the disk access event is performed according to the proportional disk operation value (see DeKoning B FIG 4: 402 and COL 9 LINES 30-45).

It would have been obvious before the effective filing date of the invention to modify DeKoning A to determine a load imposed by the disk operations and performing operations according to the load.
The suggestion/motivation for doing so would have been for the benefit of load balancing (See DeKoning B COL 2 LINES 1-5).
Therefore it would have been obvious before the effective filing date of the invention to modify DeKoning A to further determine disk access events based on a load imposed by the disk operations for the benefit of load balancing to arrive at the invention as specified in the claims.
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10628043, COL 9 LINES 25-35, Each node maintains mapping information including Owner information.  
20050071546, FIG 4: 400, Node comprises storage elements 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137